
	
		I
		111th CONGRESS
		2d Session
		H. R. 4660
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Hodes introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To direct the Comptroller General of the United States to
		  conduct a study on the performance of Federal Government in meeting certain
		  small business procurement contracting goals, and for other
		  purposes.
	
	
		1.GAO study on procurement
			 contracting goals with respect to certain small business concerns
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study on the performance of the Federal Government in
			 meeting the goals established under section 15(g) of the Small Business Act (15
			 U.S.C. 644(g)) relating to participation in procurement contracts by small
			 business concerns owned and controlled by service-disabled veterans and small
			 business concerns owned and controlled by women.
			(b)ReportNot later than 120 days after the date of
			 enactment of this Act, the Comptroller General shall submit a report to
			 Congress on the results of such study, which shall include recommendations for
			 improving the performance of the Federal Government with respect to the goals
			 referred to in subsection (a).
			
